Citation Nr: 1504223	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for headaches and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for an anxiety disorder.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to May 1981, from June 1985 to September 1985, from January 1991 to May 1991, and from November 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

The Board notes that following the most recent supplemental statement of the case issued in February 2013, the Veteran submitted additional evidence in support of his claims.  However, with regard to the claim to reopen the previously denied claim for an anxiety disorder, the new evidence is duplicative of the evidence previously considered by the RO.  The evidence is not pertinent or supportive of that claim.  Thus, remand for consideration of the new evidence is not necessary and deciding the claim at this time does not otherwise prejudice the Veteran.

The issue of entitlement to an earlier effective date for the award of service connection for PTSD has been raised by the record in a July 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for headaches and insomnia are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a July 2006 rating decision the RO denied service connection for headaches.  The Veteran did not appeal that decision. 

2.  The evidence added to the record since the last final decision in July 2006 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for headaches, and creates a reasonable possibility of an allowance of the claim.

3.  In a July 2006 rating decision the RO denied service connection for an anxiety disorder.  The Veteran did not appeal that decision and it is final. 

4.  The evidence added to the record since the last final decision in July 2006 is cumulative of the evidence previously considered and does not create a reasonable possibility of an allowance of the claim.

5.  The Veteran suffers from depression, a disorder that is separate and distinct from his service-connected posttraumatic stress disorder (PTSD), that was caused or aggravated by his active service.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that denied the claim for service connection for headaches is final.  38 U.S.C.A. § 5103, 5103A, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2014).
 
2.  New and material evidence has been received to reopen the claim for service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The July 2006 rating decision that denied the claim for service connection for an anxiety disorder is final.  38 U.S.C.A. § 5103, 5103A, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2014).
 
4.  New and material evidence has not been received to reopen the claim for service connection for an anxiety disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The Veteran's depression was incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a February 2010 letter, which also addressed the elements necessary to reopen a previously denied claim for service connection.  The claim was then adjudicated in June 2010.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Although a VA examination was not obtained with regard to the claim to reopen the previously denied claim for service connection for an anxiety disorder, because new and material evidence has not been submitted, the duty to assist has not been triggered with regard to that the claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

New & Material Evidence

Although in the June 2010 rating decision on appeal, the RO declined to reopen the Veteran's claims for service connection for headaches and an anxiety disorder, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104 , 7105 (West 2002); 38 C.F.R. §§ 3.160(d) , 20.302, 20.1100, 20.1103 (2014).  Thus, the previous decisions became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claims in October 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

With regard to the claim to reopen the previously denied claim for service connection for headaches, the Board finds that new and material evidence has been received.  Specifically, an August 2009 VA treatment record reflects a traumatic brain injury assessment.  The Veteran reported that in 1983, he was knocked down by a pyrotechnics explosion at which time he lost his vision and hearing for a few minutes.  On examination, he reported mild, daily headaches with some sensitivity to light and noise.  Every two to three months he would have severe headaches.  The examiner determined that the Veteran's history and symptoms were not supportive of a traumatic brain injury but were most likely due to his PTSD and due to post-concussion syndrome sustained in 1983.  The Board finds that this evidence is new in that it was not previously considered by decision makers, and it is also material because it demonstrates a possible nexus between the Veteran's current headaches and an in-service event.  Previously, there was no medical nexus relating a current headache disorder to service.  Accordingly, in light of the August 2009 medical evidence, the Board finds that new and material evidence has been received, and the claim for service connection for headaches is reopened.

With regard to whether new and material evidence has been received to reopen the claim for service connection for an anxiety disorder, the Board finds that the evidence is against such a finding.  Significantly, the claim for an anxiety disorder was previously denied because there was no indication of a current diagnosis of that disorder.  Such is still the case, as there is still no current diagnosis of an anxiety disorder.  Specifically, the Veteran has received multiple psychiatric VA examinations which have resulted in a diagnosis of PTSD and major depressive disorder, only.  Moreover, a review of the VA and private treatment records demonstrates anxiety symptoms related to the Veteran's diagnosed psychiatric disorders, but not a diagnosis of a separate anxiety disorder.  There is no indication in the records that the Veteran suffers from an anxiety disorder that is separate from his other diagnosed psychiatric disorders such that the duty to assist would be invoked.  Accordingly, as there is no current diagnosis of an anxiety disorder for which the Veteran is claiming, and there is no other indication that the Veteran's suffers from an anxiety disorder related to his service, the Board finds that new and material evidence has not been received to reopen the previously denied claim for service connection for an anxiety disorder, and thus the claim must be denied.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., psychoses) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Board finds that the Veteran suffers from a depressive disorder that was caused or aggravated by his service and that is a separate and distinct disability from his already service-connected PTSD.

On April 2010 VA examination, in addition to his symptoms of PTSD, the Veteran reported symptoms of anergia, anhedonia, and sadness that were severe in nature.  The symptoms were constant, continuous, and ongoing.  The examiner diagnosed PTSD as well as major depressive disorder.  The examiner specifically stated that the Veteran's mental disorders could be delineated from each other, in that his PTSD resulted in hyperarousal, re-experiencing, and avoidance, and his depressive symptoms resulted in sadness, anergia, and anhedonia.

On November 2011 VA examination, the same delineation was made between the Veteran's PTSD and his major depressive disorder.  The examiner explained that the Veteran's depressive symptoms were anhedonia, moodiness, apathy, and hopelessness, as well as a negative view of the future and sadness.  These symptoms were different than his PTSD symptoms, which included re-experiencing, hyperarousal, and avoidance.  The examiner went on to conclude that the Veteran's depressive symptoms were due to his PTSD symptoms, as well as due to his medical issues.

The VA treatment records also reflect that two diagnoses of PTSD and depression.  In March 2009, the Veteran's psychiatrist diagnosed PTSD with symptoms such as hypervigilence and hyperarousal, as well as depressed symptoms, to include anhedonia.  His symptoms were assessed to have begun upon return from his last appointment in Afghanistan.

In this case, the Board finds that the competent and probative evidence of record demonstrates that the Veteran suffers from two separate and distinct psychiatric diagnoses, that of PTSD and of major depressive disorder.  Moreover, the Veteran's major depressive disorder has been medically linked to his service-connected PTSD as well as to his tour of service in Afghanistan.  Accordingly, the Board finds that service connection for depression is warranted, as the evidence demonstrates a current distinct disability and a relationship between that disability and the Veteran's service or service-connected PTSD.  Thus, service connection for depression is warranted.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for headaches has been received, the Veteran's previously-denied claim is reopened.

New and material evidence has not been received to reopen the claim of service connection for an anxiety disorder, and the claim is denied.

Service connection for depression is granted.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for headaches and for insomnia.  

The Veteran contends that he suffers from insomnia and headaches due to his service in the Persian Gulf.  He contends that these conditions could be due to a variety of causes, to include Anthrax vaccinations, malaria pills, and environmental toxins such as disposing of weapons and exposure to burn pits.

The service treatment records document, in an undated record most likely completed in 2004, complaints of inability to sleep following nine missions.  The diagnosis was insomnia.  However, the service treatment records appear to be incomplete, as the only records available are dated during the Veteran's last period of active service, with just a few records dating in the 1990s.  Thus, there are no service treatment records pertaining to the Veteran's service in the 1980s.  On remand, another attempt to obtain those missing records should be made.

A post-service VA treatment record dated in August 2009 reflects a traumatic brain injury assessment.  At that time, the Veteran reported that in 1983, he was knocked down by a pyrotechnics explosion at which time he lost his vision and hearing for a few minutes.  On examination, he reported mild, daily headaches with some sensitivity to light and noise.  Every two to three months he would have severe headaches.  He also reported that he had trouble sleeping every night.  He would get about four to five hours of sleep per night and such had been the case since returning from Afghanistan.  The examiner determined that the Veteran's history and symptoms were not supportive of a traumatic brain injury but were most likely due to his PTSD and due to post-concussion syndrome sustained in 1983.  

On November 2011 VA examination, the Veteran reported an ongoing sleep impairment, with trouble falling and staying asleep.  Such reported symptoms were considered to part of the Veteran's diagnosis of PTSD.  It was noted that since his mental condition had its onset, he had had trouble sleeping.

A July 2012 private evaluation reflects a diagnosis of headaches, migrainous in nature.  At the time, the Veteran was being evaluated for multiple neurological complaints to include seizure-like episodes and right-sided weakness.  Further review of the VA treatment records, to include a record dated in November 2011, reflects that theses reported multiple medical and neurological complaints were concluded to be without any clear pattern of a disorder.  Rather, there was a risk factor for conversion disorder and or malingering given his war experience and PTSD.  

In December 2013, the Veteran's private physician, Dr. M.I., opined that the Veteran's multiple medical conditions, including seizures, loss of balance, loss of visual acuity, nerve damage to his neck and back, impaired cognitive function, impaired memory, as well as migraine headaches, were likely due to exposure to unknown toxins while he was deployed to Afghanistan, to include anti-malaria pills, inoculations, burn pits, and old USSR chemical nerve agents.

In this case, the evidence suggests that the Veteran suffers from a headache disability, possibly migraines.  However, the etiology of that disorder is unclear.  While the 2009 VA record appeared to relate the Veteran's headaches to a 1983 concussive incident, the available service records do not document residuals of the described incident.  That incident would have occurred outside of the Veteran's active duty, and might have occurred during a training exercise during active duty for training or inactive duty for training.  Further clarification of these dates should be made by the RO.  Following such development, a VA examination and opinion is necessary to determine the nature and etiology of any separate, current headache disorder.

With regard to the claim for service connection for insomnia, the evidence as a whole tends to show that the Veteran's insomnia is a symptom of his PTSD.  However, the 2009 record appears to relate the Veteran's sleep disorder to a post-concussive event for unclear reasons, as described above.  Thus, a VA examination and opinion is necessary in order to determine the nature and etiology of any separate, current sleep disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain from the appropriate service records department the Veteran's complete service treatment records, to include for service that occurred from January 1981 to November 2003.  If any records are unavailable, inform the Veteran and provide him with the chance to submit additional records.

2.  Verify the period in which the Veteran had active duty for training and inactive duty for training, such as by requesting a record of the Veteran's retirement points.  If any records are unavailable, inform the Veteran and provide him with the chance to submit additional records.

3.  Following the above development, schedule the Veteran for a VA examination to determine the etiology of the Veteran's headaches.  The claims file should be reviewed by the VA examiner.  The examiner must give a rationale for all opinions reached.  The examiner should opine as to the following:

Is it is at least as likely as not (within the realm of 50 percent or greater probability) that the any currently diagnosed headache disorder was caused or aggravated by service, to include as due to the reported 1983 concussion as documented on 2009 VA traumatic brain injury evaluation, Anthrax inoculations, malaria pills, or exposure to environmental toxins to include disposing of weapons and burn pits?   The examiner should also address whether the service-connected PTSD either caused or aggravated a headache disorder.  

4.  Following the above development, schedule the Veteran for a VA examination to determine the etiology of the Veteran's sleep disorder.  The claims file should be reviewed by the VA examiner.  The examiner must give a rationale for all opinions reached.  The examiner should opine as to the following:

a)  Does the Veteran suffer from a sleep disorder that is separate and distinct from his service-connected PTSD and depression?  The examiner should take into account the 2009 VA traumatic brain injury assessment diagnosing post concussive disorder.  

b)  If the answer to a) is yes, is it is at least as likely as not (within the realm of 50 percent or greater probability) that the Veteran's sleep disorder was caused or aggravated by service, specifically, as due to the reported 1983 concussion, Anthrax injections, malaria pills, exposure to environmental toxins including disposing of weapons and burn pits, and the in-service notation of insomnia?  The examiner should also address whether the service-connected PTSD either caused or aggravated a separate sleep disorder.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection should be readjudicated based on the entirety of the evidence.  If the claims remained denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


